Citation Nr: 1100328	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  10-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to March 
1981 and February 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2008 and September 2009 rating decisions by 
the Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further 
disposition of the Veteran's claims of service connection for a 
low back disorder and for a right wrist disorder.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

A review of the claims file shows that some of the documents are 
written in, or contain some writing, in Spanish, and they should 
be translated into English.  Specifically, twelve (12) documents 
marked on the left side of the file with pink tabs need to be 
translated: an undated Puerto Rico Army National Guard - Medical 
Condition Questionnarie, submitted by the Veteran in July 2009; 
an undated letter from the Veteran, submitted by the Veteran in 
July 2009; an undated letter from SPC A. V., submitted by the 
Veteran in July 2009; an undated letter from SPC R. J. S., 
submitted by the Veteran in July 2009; a Divorcio Consentimiento 
Mutuo, dated in April 2001 (three pages); a private medical 
record from R. A. Davila Ortiz, M.D., dated in December 2006; a 
Re-Evaluation from A. J. Millan Rivera, dated in March 2007(three 
pages); and an Annual Medical Certification, dated in October 
2002 and located among the Veteran's service treatment records.  
The RO/AMC must arrange to have these documents translated, and 
the translation reports from Spanish to English should be 
associated with the claims file.    

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall arrange to translate the 
following twelve (12) documents (marked on 
the left side of the file with pink tabs) and 
associate the translations with the file: an 
undated Puerto Rico Army National Guard - 
Medical Condition Questionnarie, submitted by 
the Veteran in July 2009; an undated letter 
from the Veteran, submitted by the Veteran in 
July 2009; an undated letter from SPC A. V., 
submitted by the Veteran in July 2009; an 
undated letter from SPC R. J. S., submitted 
by the Veteran in July 2009; a Divorcio 
Consentimiento Mutuo, dated in April 2001 
(three pages); a private medical record from 
R. A. Davila Ortiz, M.D., dated in December 
2006; a Re-Evaluation from A. J. Millan 
Rivera, dated in March 2007(three pages); and 
an Annual Medical Certification, dated in 
October 2002 and located among the Veteran's 
service treatment records.  

2.  The RO/AMC will then review the claims 
file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


